Citation Nr: 0620026	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from September 1962 to 
September 1966.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim.

The case was previously before the Board in July 2004, and it 
was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

During the initial review of this case, a July 2004 Board 
decision determined that the veteran submitted new and 
material evidence to reopen his previously denied claim for 
entitlement to service connection for a back disorder and 
remanded the case for additional development.  The additional 
development included an orthopedic examination to determine 
if the veteran's currently diagnosed degenerative joint and 
disc disease is causally related to a diagnosed 1966 in-
service back strain.

The November 2004 VA examination report reflects that the 
veteran related his long-standing history that, shortly prior 
to his separation from active service, he heard a crack in 
his back as he was lifting a floor buffer.  He sought 
treatment and was prescribed medication.  The veteran also 
related that, two days later he noted fecal leakage in his 
underwear, but he did not return for further treatment.  The 
veteran further related that he was diagnosed with 
degenerative disc disease of the spine more than 10 years 
prior to the examination.  The veteran informed the examiner 
that he injured his back severely in 1966.

The examiner noted a prior diagnosis of cauda equina syndrome 
documented in the claims file.  The examiner then observed 
that the cauda equina syndrome resulted from the veteran's 
injury to the low back in 1966.  The examiner further opined 
that it was at least as likely as not that the veteran's 
degenerative disc disease was the result of the 1966 low back 
injury.  The examiner's only stated rationale was that there 
was no reason to doubt that an injury that would cause cauda 
equina syndrome would be as severe to cause degenerative disc 
disease and chronic sprain of the lumbar spine.

The RO continued the denial of the veteran's claim on the 
basis that the examiner relied solely on the veteran's 
history, as the claims file did not provide adequate factual 
support for the examiner's conclusion.  The Board notes, 
however, that the applicable regulatory criteria provide 
that, when a diagnosis is not supported by the findings or a 
report reflects insufficient detail, the report should be 
returned for clarification.  38 C.F.R. § 4.2 (2005).  Thus, 
the Board deems a remand for clarification as indicated by 
the report.

First, the veteran is not service connected for cauda equina 
syndrome, and that disorder is not before the Board.  The 
sole issue before the Board is entitlement to service 
connection for a back disorder.  To the extent that a medical 
diagnosis relies on the history of the patient, the history 
should be considered in light of the medical evidence of 
record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  

Thus, the Board deems clarification is needed.  In this 
regard, the examiner referenced a back injury in 1966, as 
described by the veteran.  The mid-May 1966 entry in the 
service medical records which records the event notes only 
"back pains."  The entry reflects no history related to the 
veteran's complained of back pains.  The entry, standing 
alone, does not confirm a lifting injury or of the veteran 
having heard a crack in his back.  Neither does the entry 
reflect any physical findings.  The only action noted by the 
examiner was a diagnosis of back strain and the prescribing 
of a muscle relaxant.  Further, the service medical records 
reflect no entries related to subsequent fecal leakage, which 
is consistent with the veteran having related that he did not 
return for further treatment.

Moreover, although the mid-May 1966 incident occurred almost 
two weeks after the veteran's physical examination for 
discharge from active service, an Air Force Physical Profile 
Serial Report of June 1966 reflects that his Profile Serial 
was assessed as 1 in all categories for both previous and 
revised.  Thus, insofar as the service medical records 
reflect, the veteran did not manifest any back or other 
pathology that precluded his discharge from active service.

Additionally, the veteran related that he did not seek 
treatment for any back symptomatology until 1970 or 1971.  
The earliest medical evidence of spine pathology is a May 
1994 X-ray of the thoracic spine, which showed moderate 
degenerative changes at T9-T10 and milder changes 
"elsewhere."  The X-ray showed no evidence of fracture or 
actual bone lesion.  The veteran's primary care provider, Dr. 
Smoyer, noted in a February 1996 report that the veteran had 
osteoarthritis of the spine, especially in the cervical and 
thoracic spine.

A chiropractic report of August 1998 reflects that the 
provider diagnosed the veteran has having lumbosacral 
intervertebral disc syndrome with a sacral lesion, but no 
diagnostic tests or X-rays were referenced.  The provider 
noted only the veteran's history of a 1965 [sic] injury.  The 
Board notes that an August 1998 MRI examination report 
reflects that the MRI showed L2-L3 left paracentral disc 
protrusion without associated neural compression; mild 
degenerative desiccation and narrowing of the L2-3 through 
L5-S1 intervertebral discs; a right lateral annular bulging 
at L4-5 with superimposed subtle (foraminal) disc protrusion; 
a small midline disc protrusion at L5-S1 without neural 
compression; and, an old compression fracture of the T11 
vertebral body.  This MRI may have been the basis for the 
chiropractic report, but that is not stated to have been the 
case.

Also noted is that the veteran sustained a back injury in 
December 2002 while shoveling snow and presented with low 
back pain which was described as intractable back pain a day 
or so later.  The December 2002 MRI examination report showed 
an acute moderate sized central/left paracentral disc 
protrusion which produced moderate canal narrowing and 
moderate left lateral recess narrowing, with patent neural 
foramina, and a small L2-3 and L5-S1 disc protrusion without 
central canal compromise.

Thus, the evidence suggests a need for clarification of 
whether a 1966 back injury diagnosed as a back strain is 
causally related to currently diagnosed degenerative disc and 
joint disease, which did not manifest until some 20 years 
later in 1996, and which current medical evidence suggests is 
mild in the lumbar spine and moderate at T11.

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As the case is being remanded for 
other reasons, this procedural deficiency can be cured on 
remand.

The Board also notes that the veteran did not advise as to 
what segment of the spine he was claiming entitlement to 
service connection for.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claims(s) on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should again inquire of the 
veteran again as to which segment of the 
spine his claim addresses, the cervical, 
thoracic, and/or lumbar spine.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disability since June 2005, the date of 
the latest treatment records in the file.  
Specifically, VA treatment records from 
June 2005 to the present should be 
obtained.  After securing any necessary 
release for other treatment identified by 
the veteran, the RO should obtain these 
records.

4.  After the above is complete, the RO 
should arrange for a comprehensive 
medical review of the claims file by an 
orthopedic specialist to determine 
whether it is more likely, less likely, 
or at least as likely as not 
(probability of at least 50 percent) 
that the veteran's degenerative disc and 
joint disease is etiologically related 
to the 1966 back strain.  This opinion 
should be based upon a review of all of 
the evidence in the claims file and 
sound medical principles, and not based 
solely on a history as provided by the 
veteran.  The basis for any opinion or 
conclusion rendered should be fully 
explained.

5.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record and 
readjudicate the veteran's claim.  To 
the extent that any benefit sought on 
appeal remains denied, the RO should 
issue the veteran an SSOC, and provide 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





